Citation Nr: 0312285	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a cardiovascular 
disability.  He responded with a timely Notice of 
Disagreement, initiating this appeal.  He was provided a 
Statement of the Case by the RO, and responded with a timely 
substantive appeal, perfecting his appeal of this issue.  In 
January 1998, he testified before the undersigned member of 
the Board.  

The veteran's claim was originally presented to the Board in 
March 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has not been presented establishing 
that the veteran experienced the onset of any cardiovascular 
disability during active military service, or within a year 
thereafter.

3.  Credible evidence has not been presented establishing 
that the veteran's service-connected right knee disability 
caused or resulted in a cardiovascular disability, to include 
a myocardial infarction, or aggravated a cardiovascular 
disorder such as to result in additional disability.  




CONCLUSION OF LAW

The criteria for the award of service connection for a 
cardiovascular disability, to include residuals of a 
myocardial infarction, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1993 
Statement of the Case, the various Supplemental Statements of 
the Case, and November 2001 and April 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
received medical care at the VA medical center in Miami, 
Tampa, and Orlando, FL, as well as the military hospital at 
Guantanimo Bay Naval Base.  and these records have been 
obtained by the RO.  Private medical records have also been 
obtained from D.C. Maggio, M.D., F.E. Block, M.D., E.S. 
Smith, M.D., C. Brea, M.D., Cedars Hospital, and Norwegian 
Cruise Lines.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded a 
recent VA cardiovascular examination in conjunction with his 
claim; for these reasons, his appeal is ready to be 
considered on the merits.  

The veteran seeks service connection for a cardiovascular 
disability, to include residuals of a myocardial infarction.  
He claims this disability was incurred as a result of his 
service-connected right knee disability.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).  In addition, when certain 
statutorily-specified disabilities, such as hypertension, 
manifest to a compensable degree within a specified time 
period after service separation, service connection for such 
a disability will be presumed.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the Board notes that the veteran has 
been diagnosed on several occasions with hypertension, 
coronary artery disease, and other residuals of a 1990 
myocardial infarction.  These diagnoses have been confirmed 
by both private and VA physicians, and no competent evidence 
of record indicates the veteran does not have a current 
diagnosis of a cardiovascular disability.  Based on this 
competent and uncontroverted medical evidence, the Board 
concedes the existence of a current cardiovascular 
disability; the question remaining is whether this current 
disability is the result of a disease or injury incurred in 
or aggravated by active military service, or within a year 
thereafter, or in the alternative, whether this disability is 
due to or the result of the veteran's service-connected right 
knee disability.  

The Board next observes that the service medical records do 
not reflect, and the veteran does not allege, the onset of a 
cardiovascular disability during service, or within a year 
thereafter.  The first diagnosis of a cardiovascular 
disability was given more than 40 years after his November 
1944 separation from service, and the veteran has never 
alleged the onset of any such disability within a year of 
service separation.  His sole contention is and has always 
been that his 1990 myocardial infarction was secondary to his 
service-connected right knee disability.  See 38 C.F.R. 
§ 3.310 (2002).  Therefore, no basis exists to award service 
connection for a cardiovascular disability as having been 
incurred during military service or manifest within a year 
thereafter.  

According to the veteran's contentions, he was descending a 
staircase on a cruise ship in September 1990 when his right 
knee gave out, forcing him to leap off the staircase and land 
awkwardly on the ship's deck.  He believes that the shock of 
his right knee giving out and his awkward landing resulted in 
a myocardial infarction.  At the time, he was service 
connected for residuals of a dislocated cartilage of the 
right knee, rated 20 percent disabling from April 1946.  For 
the reasons to be discussed below, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for a cardiovascular disability must be denied.  

Considering first the veteran's alleged accident aboard a 
cruise ship in September 1990, the Board observes that 
accounts of this incident differ.  His discharge summary from 
Cedars Hospital, where he was transferred from Guantanamo Bay 
Naval Hospital after being treated about the cruise ship, 
indicates he was "coming up a flight of stairs" when he 
experienced the onset of chest pain.  In the veteran's own 
accounts, he states he was descending the stairs at the time 
of his myocardial infarction.  The veteran has also alleged 
both that his right knee "buckled" and "locked", leading 
to his fall.  Additionally, the private hospital treatment 
records, created only a few days after the alleged incident, 
make no mention of a right knee collapse or any injury to the 
veteran's right knee.  Treatment records from the cruise ship 
and the naval hospital are also negative for any right knee 
pain or reports of buckling.  The veteran's wife offered a 
written statement in December 1993 confirming his account of 
the incident, but she admits that she did not witness him 
fall; rather, he reported a fall to her afterwards.  

The veteran has also stated that prior to the September 1990 
incident, he had no history of heart trouble.  However, the 
October 1990 treatment records from Cedars Hospital noted a 
history of angina pectoris, cardiomegaly, and 
arteriosclerotic heart disease-coronary artery disease, as 
well as such risk factors as heavy tobacco use and obesity.  
A December 1989 operative report by Dr. C. Brea describes the 
veteran as "obese and hypertensive."  A February 1994 
statement from Dr. E.S. Smith, who treated the veteran from 
1986 to July 1990, prior to his September 1990 incident, 
reflects that he was treated for hypertension and obesity.  
Finally, a VA physician, after reviewing the veteran's 
complete medical records, concluded the veteran had 
"significant and advanced coronary artery disease at the 
time of his myocardial infarction in 1990."  The above 
evidence clearly suggests the existence of a cardiovascular 
disability prior to the veteran's alleged September 1990 
incident.  

In support of his claim, the veteran has submitted written 
statements from Dr. D.C. Maggio, his private primary treating 
physician.  In a November 1990 written statement, the doctor 
concluded that the buckling of the veteran's right knee and 
subsequent jump down a flight of stairs, "a rather emotional 
exertional event, could have very well precipitated his heart 
attack."  In a subsequent January 1998 statement, Dr. Maggio 
stated the veteran's jump and resulting impact "caused great 
pain to his chest and knee," resulting in the need for 
emergency evacuation to a nearby naval hospital.  

The Board first notes that doctor's opinion is in part based 
on the veteran's own account of the September 1990 incident, 
as there exists no independent evidence collaborating this 
account.  As such, the doctor's opinion is only as good as 
the information upon which it was based.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  As has been discussed above, whether 
the September 1990 incident occurred in the manner alleged by 
the veteran is not certain.  

Next, the mere possibility of a nexus between the veteran's 
cardiovascular disability and his right knee disability is 
insufficient, and is just the sort of "pure speculation or 
remote possibility" which is forbidden by the applicable 
regulations, to serve as a basis for entitlement to service 
connection.  38 C.F.R. § 3.102 (2002); see Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  Dr. Maggio's statement 
that the veteran's fall/jump down the stairs "could" have 
resulted in his myocardial infarction also implies "could 
not," and is therefore speculative.  Bloom v. West, 12 Vet. 
App.  185, aff'd without opinion, 230 F.3d 1383 (Fed. Cir. 
2000); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(where the Court found that the use of "may" implies "may 
not," and is therefore speculative).  This is not to say 
that a physician's statement must be expressed in terms of 
certainty in order for it to have any probative merit.  See 
Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  Nevertheless, 
the sole conclusionary statement that the veteran's right 
knee disability "could" have contributed toward his 
myocardial infarction, especially given the uncertainly as to 
what actually transpired in September 1990, does not rise 
above mere speculation.  

The VA has also obtained VA medical opinions regarding a 
possible nexus between the veteran's right knee disability 
and his myocardial infarction.  After examining the veteran 
in September 1998, a VA physician concluded that while "a 
traumatic fall may cause emotional stress, there is not a 
direct and consistent relationship with precipitation of 
myocardial infarction."  A subsequent VA physician, after 
examining the veteran in September 2002, concluded that while 
it was "possible" the veteran's accident was responsible 
for triggering his myocardial infarction, it was "hard to 
prove or disprove" such a connection.  Again, the use of 
"possible" does not suggest a nexus is plausible or likely, 
and therefore does not rise about mere speculation.  

In considering the veteran's claim, the Board notes that 
where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
However, no competent evidence has been presented indicating 
the veteran's myocardial infarction was aggravated as a 
result of his service-connected right knee disability.  

The appellant has himself suggested that his cardiovascular 
disability is due to or the result of his right knee 
disability.  However, the appellant is not shown to be 
trained in the field of medicine, and therefore his 
assertions are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds no credible evidence that the 
veteran's cardiovascular disability was incurred in or 
aggravated by active military service, or had its onset 
within a year after service separation.  Additionally, no 
credible evidence has been presented establishing that his 
cardiovascular disability is due to or the result of his 
service-connected right knee disability.  Therefore, service 
connection for a cardiovascular disability, to include 
residuals of a myocardial infarction, must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to service connection for a cardiovascular 
disability, to include residuals of a myocardial infarction, 
is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

